Case 3:17-cv-07887-MAS-LHG Document 504 Filed 08/04/21 Page 1 of 4 PageID: 23148




  Charles M. Lizza
  William C. Baton
  Sarah A. Sullivan
  SAUL EWING ARNSTEIN & LEHR LLP
  One Riverfront Plaza, Suite 1520
  Newark, NJ 07102-5426
  (973) 286-6700
  clizza@saul.com

  Attorneys for Plaintiffs
  Boehringer Ingelheim Pharma GmbH & Co.
  KG, Boehringer Ingelheim International
  GmbH, and Boehringer Ingelheim
  Pharmaceuticals, Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



   BOEHRINGER INGELHEIM
   PHARMACEUTICALS, INC.,                          Civil Action No. 17-7887 (MAS)(LHG)
   BOEHRINGER INGELHEIM                            Civil Action No. 17-7923 (MAS)(LHG)
   INTERNATIONAL GMBH, and                         Civil Action No. 17-8399 (MAS)(LHG)
   BOEHRINGER INGELHEIM                            Civil Action No. 17-8819 (MAS)(LHG)
   PHARMA GMBH & CO. KG,                           Civil Action No. 17-8825 (MAS)(LHG)
                                                   Civil Action No. 17-11510 (MAS)(LHG)
                      Plaintiffs,                  Civil Action No. 18-3244 (MAS)(LHG)
                                                   Civil Action No. 18-11350 (MAS)(LHG)
           v.                                      (consolidated)

   AUROBINDO PHARMA USA INC., et al.,
                                                   (Filed Electronically)
                         Defendants.


          CONSENT JUDGMENT AND ORDER OF PERMANENT INJUNCTION

         Plaintiffs Boehringer Ingelheim Pharma GmbH & Co. KG, Boehringer Ingelheim

  International GmbH, and Boehringer Ingelheim Pharmaceuticals, Inc. (collectively,

  “Boehringer”) and Defendant Sandoz Inc. (“Sandoz”) have resolved the above action for good

  cause and valuable consideration recognized by Boehringer and Sandoz. Now the parties, by
Case 3:17-cv-07887-MAS-LHG Document 504 Filed 08/04/21 Page 2 of 4 PageID: 23149




  their respective undersigned attorneys, hereby stipulate and consent to entry of judgment and

  injunction in this action as follows:

         IT IS, this _____ day of ________________, 2021

         HEREBY ORDERED, ADJUDGED AND DECREED that:

         1.      For purposes of this action only, this Court has jurisdiction over the subject matter

  of the above action and has personal jurisdiction over Boehringer and Sandoz.

         2.      As used in this Consent Judgment and Order of Permanent Injunction, (i) the term

  “the Asserted Patents” means U.S. Patent Nos. RE 43,431 and 8,426,586, which Sandoz agrees

  are valid and enforceable, (ii) the term “Sandoz’s ANDA Products” shall mean the products

  described in Abbreviated New Drug Application No. 210703, including afatinib dimaleate

  tablets as a generic version of Gilotrif®, as existing on the Effective Date, and as amended or

  supplemented from time to time in the ordinary course of business, and (iii) the term “Affiliate”

  shall mean any entity controlling, controlled by, or under common control with a Party, but only

  as long as such control continues, where “control” means: (i) the ownership of at least fifty

  percent (50%) of the equity or beneficial interest of such entity, or the right to vote for or appoint

  a majority of the board of directors or other governing body of such entity; or (ii) the power to

  directly or indirectly direct or cause the direction of the management and policies of such entity

  by any means whatsoever; provided, however, that with respect to Sandoz, “Affiliate” shall mean

  Eon Labs Inc., Fougera Inc., and Oriel Therapeutics Inc.

         3.      Except as specifically authorized by Boehringer, Sandoz, including any of its

  successors and assigns, is enjoined from making, having made, using, selling, offering to sell,

  importing, or distributing Sandoz’s ANDA Products, on its own part or through any Affiliate,

  officer, agent, servant, employee, or attorney, or through any person in concert or coordination




                                                    2
Case 3:17-cv-07887-MAS-LHG Document 504 Filed 08/04/21 Page 3 of 4 PageID: 23150




  with Sandoz or its Affiliates, through and until the last expiration of an Asserted Patent,

  including any patent term extension and/or patent term adjustment, and the period of any

  pediatric exclusivity associated with an Asserted Patent. If Boehringer becomes entitled to any

  other regulatory exclusivities that are not referenced herein, Boehringer may apply to the Court

  for modification of the injunction to incorporate such specified exclusivity.

         4.      The Parties agree that, in the event of a violation of the terms of this Consent

  Judgment and Order of Permanent Injunction, jurisdiction and venue for an action to enforce

  performance under this Consent Judgment and Order of Permanent Injunction, including for a

  preliminary injunction against the breaching conduct, exists in this District Court, and the Parties

  hereby waive any and all defenses based on personal jurisdiction and venue.

         5.      Nothing in this Consent Judgment and Order of Permanent Injunction prohibits

  Sandoz or its Affiliates from maintaining a Paragraph IV Certification to the Asserted Patents in

  ANDA No. 210703 solely for the purposes of receiving or maintaining final approval of

  Sandoz’s ANDA Products or prohibits FDA from granting final approval to ANDA No. 210703.

         6.      This Court retains jurisdiction to enforce or supervise performance under this

  Consent Judgment and Order of Permanent Injunction.

         7.      The Complaint and all remaining claims, counterclaims, or affirmative defenses in

  Civil Action No. 17-8825 (MAS)(LHG) are dismissed without prejudice and without costs,

  disbursements, or attorney fees to any party.




                                                   3
Case 3:17-cv-07887-MAS-LHG Document 504 Filed 08/04/21 Page 4 of 4 PageID: 23151




   IT IS SO STIPULATED on this 26th day of July, 2021:

   By:                                             By:

   s/ Charles M. Lizza                            s/ Eric I. Abraham
   Charles M. Lizza                               Eric I. Abraham
   William C. Baton                               HILL WALLACK LLP
   Sarah A. Sullivan                              21 Roszel Road
   SAUL EWING ARNSTEIN & LEHR LLP                 Princeton, New Jersey 08540
   One Riverfront Plaza, Suite 1520               (609) 924-0808
   Newark, NJ 07102-5426                          eabraham@hillwallack.com
   (973) 286-6700
   clizza@saul.com                                 Of Counsel:

   Of Counsel:                                     Ivan M. Poullaos
                                                   Kevin Boyle
   Christopher Sipes                               WINSTON & STRAWN LLP
   Jeffrey Lerner                                  35 W. Wacker Drive
   Jared Frisch                                    Chicago, IL 60601
   Kristin Cobb                                    (312) 558-5600
   Alexander Trzeciak
   Daniel Cho                                      Noorossadat Torabi
   Tarek Austin                                    WINSTON & STRAWN LLP
   COVINGTON & BURLING LLP                         101 California Street, Fl. 34
   One CityCenter, 850 Tenth Street, NW            San Francisco, CA 94111
   Washington, DC 20001
   (202) 662-6000
                                                   Attorneys for Defendant
   Alexa Hansen                                    Sandoz Inc.
   COVINGTON & BURLING LLP
   Salesforce Tower
   415 Mission Street
   San Francisco, CA 94105

   Attorneys for Plaintiffs
   Boehringer Ingelheim Pharma GmbH & Co.
   KG, Boehringer Ingelheim International
   GmbH, and Boehringer Ingelheim
   Pharmaceuticals, Inc.

  SO ORDERED:

  This _______ day of __________, 2021


                                          ____________________________________
                                          HONORABLE MICHAEL A. SHIPP
                                          UNITED STATES DISTRICT JUDGE


                                            4
